                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                        STATESBORO DIVISION



CHRISTOPHER LEE AMERSON,

                Plaintiff - Appellee,

vs.                                                             Case No. CR6:17-156
                                                                USCA No. 18-14892-A
MARTY ALLEN,Warden at G.S.P., Individually
and in Official Capacity, CHRISTOPHER M.
CARR,Attorney General:(#112505), Individually
and in Official Capacity, ELIZABETH SUTTON
CLARK,Clerk #2667,Individually and in Official
Capacity,

                Defendant - Appellant,




                                             ORDER



       The judgment in the above-styled action having been DISMISSED for want of prosecution by the

United States Court of Appeals for the Eleventh Circuit,


      IT IS HEREBY ORDERED that the Mandate ofthe United States Court of Appeals for the

Eleventh Circuit, is made the Judgment of this Court.



        This             day of                         2019.




                                                J. RANDA^^L/CHIEF jtfDGE
                                                UNITE^TATES DISTRICT COURT
                                                SDTJTIIERN DISTRICT OF GEORGIA
